524 F.2d 1152
76-1 USTC  P 9169
Arthur H. RUSSELL, Appellant,v.UNITED STATES of America and Thomas L. Wesche, InternalRevenue Agent, Internal Revenue Service, Appellees.
No. 75-1501.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1975.Decided Nov. 11, 1975.

Taylor W. O'Hearn, Shreveport, La., filed appendix and brief for appellant.
Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Carleton D. Powell and William A. Whitledge, Attys., Tax Div., Dept. of Justice, Washington, D. C., and Robert E. Johnson, U. S. Atty., and Sam Hugh Park, Asst. U. S. Atty., Fort Smith, Ark., for appellees.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
This matter comes before the Court pursuant to Local Rule 6.


2
In the court below, the appellant challenged an Internal Revenue summons requiring him to produce bank records; books and records concerning income, expenses and deductions; work papers used in the preparation of his 1972 return; savings accounts passbooks; records of loans; records of capital asset acquisition; automobile expense records; and records covering the purchase and sale of real property.  He did so on the ground that the summons was an unconstitutional exercise of a judicial power by the Executive Branch of the government, and on the further ground that the summons violated his Fourth and Fifth Amendment rights.


3
We have carefully reviewed the record and find no merits to the appellant's contentions.  See United States v. Powell, 379 U.S. 48, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964); Reisman v. Caplin, 375 U.S. 440, 84 S.Ct. 508, 11 L.Ed.2d 459 (1964); United States v. Daly, 481 F.2d 28 (8th Cir. 1973), cert. denied, 414 U.S. 1064, 94 S.Ct. 571, 38 L.Ed.2d 469 (1974); Hinchcliff v. Clarke, 371 F.2d 697 (6th Cir.), cert. denied, 387 U.S. 941, 87 S.Ct. 2073, 18 L.Ed.2d 1327 (1967).


4
We affirm pursuant to Local Rule 9(a).